Title: James Madison to Alexander Garrett, 11 December 1828
From: Madison, James
To: Garrett, Alexander


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr. 11. 1828
                            
                        
                        
                        I have just recd. yours of the 8th. & thank you for your attention to mine of the 5th. In justice to
                            Mr. Trist, I must correct my error in saying he had informed me that he had written to you on the subject of the acct.
                            from July to December 1827. On recurring to his letter I find it says only that he had written to Charlottesville. It was but my inference only & that, as appears, an erroneous one, that he had written
                            to you. With cordial esteem
                        
                        
                            
                                James Madison
                            
                        
                    